ORDER

PER CURIAM.
Friedens United Church of Christ appeals from an order of the probate division of the Circuit Court of Lincoln County authorizing the sale of real property pursuant to an option granted by Hilda Schul-ze. The issues presented in this appeal have been previously addressed in In The Estate of Hilda Schulze, (Mo.App.E.D.2003) 105 S.W.3d 548, handed down by this court on May 13, 2003. Therefore, no jurisprudential purpose would be served by an opinion.
We affirm the judgment pursuant to Rule 84.16(b).